FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                          Thursday, April 23, 2015

  Lisa McMinn                                              Jani J. Maselli Wood
  State Prosecuting Attorney                               Harris County Public Defender's Office
  P.O. Box 13046                                           1201 Franklin Street
  Austin, TX 78711                                         13th Floor
  * DELIVERED VIA E-MAIL *                                 Houston, TX 77002
                                                           * DELIVERED VIA E-MAIL *

  Re: PERAZA, OSMIN
  CCA No. PD-0100-15, PD-0101-15

  Dear Counselors:

  The above-styled case is set for submission on Wednesday, May 20, 2015, at 9:00 AM. Please
  notify this Court within 10 days of the date of this notice whether you will appear for oral
  argument.

  Failure to respond constitutes waiver of oral argument

  Please let us know if you have any questions.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk

  cc:     District Attorney Harris County (DELIVERED VIA E-MAIL)




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX